Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claim 1 is allowable. The restriction requirement set forth in the Office action mailed on 11/30/2020 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 3, 18, 20-22 is withdrawn.  Claims 3, 18, 20-22 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	


Allowable Subject Matter

Claims 1-3, 9-10, 13-23 allowed.
With respect to claims 1-3, 9-10, 13-23, the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because of claimed limitations:
at least one first engagement structure protruding from the outer surface, the at least one first engagement structure has an inclined guiding surface and an engaging surface opposite to each other, 
the engaging surface faces towards the second side of the second casing body and is substantially perpendicular to the outer surface of the second casing body, the inclined guiding surface is not parallel to the outer surface and the engaging surface, and the at least one second engagement structure of the fastener is detachably engaged with the engaging surface of the at least one first engagement structure
The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.
None of the cited references teach nor suggest the above noted limitations of claim 1 in combination with the remaining limitations.

1. Arends (US 20080316695 A1) teaches an electronic device, comprising:
a casing (610 and 620), comprising a first casing body (620, fig 9), a second casing body (610, fig 9) and a fastener (630), wherein the first casing body and the second casing body each have a first side (right of fig 1) and a second side (left of fig 1) opposite to each other, the second casing body is located on the first casing body (fig 9), and the fastener detachably clamps a side of the first casing body and the second casing body (fig 9); and
an electrical component (since 615 is a computer), located between the first casing body and the second casing body (paragraph 0049); wherein the fastener (630) comprises a first extension portion (bottom of 630), a second extension portion (top of 630), and a connection portion (middle of 630) connected between the first extension portion and the second extension portion (fig 9), the first extension portion and the second extension portion extend outward from the connection portion in a parallel manner (fig 9), the connection portion has an arc surface to simultaneously clamp the first casing body and the second casing body (paragraph 0053).

However Arends fails to teach the above noted limitations.
Although Wang (US 20140055937 A1) from the previous rejection does teach the above noted limitations in isolation, it would not have been obvious to modify Arends in such a manner.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841